DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 09/26/2019. Currently, claims 1-9 are pending. Claims 1-9 have been amended. Claims 10-12 have been canceled. No newly added claim(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

1 recites the limitation "the first information acquisition unit" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the authentication unit" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first information acquisition unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first information acquisition unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
The claims recite method and systems for managing sales activities. 
Exemplary claim 9 recites in part, 
registering a product corresponding to the first information acquisition unit in association with customer identification information when the customer identification information is input through the first information acquisition unit; 
receiving a request for a product list associated with the customer identification information from a customer terminal; and 
transmitting the product list to the customer terminal in response to the request. 
The claim recites the limitations of 1) associating a product with a customer identification information, 2) receiving a product list request, and 3) transmitting the product list. 
The “associating”, “receiving” and “transmitting” steps describe product sales based on user identification information.  The “associating”, “receiving” and “transmitting” steps cover certain methods of organizing human activities (sales activities). 
This judicial exception is not integrated into a practical application because the additional elements describe a plurality of information acquisition units and customer terminal. The additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (information acquisition units and customer terminal) amount to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept. 
Claims 1 and 8 recite similar limitations, and therefore are rejected based on similar rationale. 


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program. 
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2006/0124733 (Matthews), and further in view of U.S. Patent Appl. Pub. No. 2018/0089725 (Muramatsu et al. – hereinafter Muramatsu).

Referring to claim 1, Matthews discloses a sales system comprising: 
a plurality of information acquisition units correspondingly installed for a plurality of respective products; [See paragraphs 0027-0030, 0034] 
at least one memory configured to store one or more instructions; and [See paragraph 0032]
at least one processor configured to execute the one or more instructions to: [See paragraph 0032]
register a product corresponding to a first information acquisition unit in association with customer identification information when the customer identification information is input through the first information acquisition unit. [See paragraphs 0034, 0040] 

receive a request for a product list associated with the customer identification information from a customer terminal; and 
transmit the product list to the customer terminal in response to the request. 
Muramatsu teaches a system with the limitations: 
receive a request for a product list associated with the customer identification information from a customer terminal; and [See paragraphs 0088, 0147]
transmit the product list to the customer terminal in response to the request. [See paragraphs 0036, 0044, 0057, 0088] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Matthews to have incorporated a virtual shopping cart feature as in Muramatsu with the motivation of enabling a user to access and review a product list associated with a purchase/store visit. [See Matthews paragraph 0036; Muramatsu paragraphs 0088, 0089] 

Referring to claim 5, the combination of Matthews and Muramatsu discloses the sales system according to claim 1 wherein the processor is further configured to execute the one or more instructions to perform settlement processing of the products included in the product list on the basis of information received from the customer terminal. [See Matthews paragraphs 0019, 0036]

Referring to claim 6, the combination of Matthews and Muramatsu discloses the sales system according to claim 1, wherein the plurality of information acquisition units 

Referring to claim 7, the combination of Matthews and Muramatsu discloses the sales system according to claim 1, 
wherein the processor is further configured to execute the one or more instructions to: 
acquire authentication information including the customer identification information and biometric information on a customer; [See Muramatsu paragraphs 0056, 0057, 0084, 0085, 0113] 
perform authentication processing on the basis of reference information in which the customer identification information and the biometric information are registered in advance in association with each other and the authentication information acquired by the authentication information acquisition unit; and [See Muramatsu paragraphs 0056, 0057, 0084, 0085, 0113] 
when the customer identification information authenticated in the authentication processing is input through the first information acquisition unit, register the product corresponding to the first information acquisition unit in association with the customer identification information. [See Muramatsu paragraphs 0056, 0057, 0084, 0085, 0113] 

Referring to claim 8, it recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale. 

Referring to claim 9, it recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Muramatsu, as applied to claim 1 above, and further in view of U.S. Patent Appl. Pub. No. 2005/0230472 (Chang).

Referring to claim 2, the combination of Matthews and Muramatsu discloses the sales system according to claim 1 above. The combination does not explicitly disclose the limitation: 
wherein the processor is further configured to execute the one or more instructions to: 
edit the product list on the basis of an editing instruction received from the customer terminal, and 
transmit the edited product list to the customer terminal.
Chang teaches a system with the limitations: 
edit the product list on the basis of an editing instruction received from the customer terminal, and [See paragraphs 0031, 0155, 0162]
transmit the edited product list to the customer terminal. [See paragraphs 0031, 0155, 0162]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the teachings of the combination of Matthews and Muramatsu to have incorporated a shopping cart editing feature as in Chang with the motivation of enabling a user to access and make changes 

Referring to claim 3, the combination of Matthews, Muramatsu and Chang discloses the sales system according to claim 2, wherein the processor is further configured to execute the one or more instructions to delete a part or all of the products from the product list on the basis of the editing instruction. [See Chang paragraphs 0031, 0155, 0162]

Referring to claim 4, the combination of Matthews, Muramatsu and Chang discloses the sales system according to claim 2, wherein the processor is further configured to execute the one or more instructions to perform divide the products included in the product list into a delivery desired product and a take-home desired product on the basis of the editing instruction. [See Matthews paragraphs 0035, 0038]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687